—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiffs motion and defendants’ cross motion for summary judgment. The proof fails to establish, as a matter of law, whether defendants are liable to pay past-due premiums on the policies issued by plaintiff (cf., Home Indem. Co. v Castel Constr., 128 Misc 2d 1026). Further, defendants did not meet their burden of demonstrating that *991plaintiff lacks capacity to maintain this action because of Business Corporation Law § 1312 (a) (see, Interline Furniture v Hodor Indus. Corp., 140 AD2d 307; Alicanto, S. A. v Woolverton, 129 AD2d 601; Von Arx, A. G. v Breitenstein, 52 AD2d 1049, affd 41 NY2d 958). (Appeals from Order of Supreme Court, Erie County, Wolf, Jr., J.—Summary Judgment.) Present—Green, J. P., Balio, Wesley, Callahan and Boehm, JJ.